Appellant still insists in his motion that we erred in holding that the trial court correctly refused his special charge, and declined to heed his exception to the main charge. Appellant's exception to the court's charge was because it did not affirmatively tell the jury to acquit if they had a reasonable doubt as to whether he sold whisky to Mr. Williams. His requested charge, which was refused, contained an instruction in line with said exception. We held that under the facts of the case the charge as given fully protected appellant's rights. Appellant still seems of opinion that the case of Horta v. State, supra, is authority for his insistence that an affirmative charge upon the defensive issue should have been given. In Horta's Case there was clearly presented an affirmative defensive theory in that appellant claimed that the testimoney showed that the liquor for whose possession he was prosecuted, was found upon premises other than his own, and that the State relied solely upon the fact of the finding of such liquor upon said premises as justifying his conviction for possession thereof. No one affirmed in that case that he saw Horta put the liquor where it was found, or do any act indicating possession. In the case at bar witness Williams affirmed in testimony that appellant sold him a pint of whisky for which he paid him either seventy-five cents or a dollar. Appellant's wife denied the truth of this testimony. This called for no affirmative defensive charge. The only defensive theory advanced was that Williams falsely so stated. The court told the jury that if they believed beyond a reasonable doubt that appellant sold the whisky to Williams they should convict, but if they did not so believe, or had a reasonable doubt thereof, they should acquit. We think the main charge gave to appellant a correct charge upon any defensive theory involved. Cozby v. State, 80 Texas. Crim. Rep., 323; James v. State,99 Tex. Crim. 395.
The motion for rehearing is overruled.
Overruled. *Page 606